 

 

October 21, 2002



 

 

Mr. Michael J. Valentino
c/o Alpharma, Inc.
Fort Lee, NJ 07024


Dear Mike:



This Agreement (including its Exhibits, the "Agreement") sets forth the terms of
your employment as President and Chief Operating Officer, Global Pharmaceuticals
for Alpharma Inc. (together with its successors and assigns, "Alpharma" or the
"Company").

As President and Chief Operating Officer, Global Pharmaceuticals you shall have
all the authorities, duties and responsibilities customarily exercised by an
individual serving in those positions in a company the size and nature of the
Company. You agree to devote substantially all of your business time, skill,
attention and best efforts to the discharge of your duties and responsibilities.
You shall report directly to the Company's Chief Executive Officer ("CEO") and
be subject to the CEO's reasonable direction in the performance of your
responsibilities hereunder (provided such direction is not inconsistent with
your duties and responsibilities under this Agreement and the compliance with
such directions shall not constitute a violation of applicable law or reasonable
business ethics). With the consent of the Chief Executive Officer (which shall
not be unreasonably withheld) you may serve on the boards of a reasonable number
of other business entities, trade associations and/or civic or charitable
organizations, engage in charitable activities and manage your personal and
family investments, as long as such activities do not materially interfere with
the proper performance of your duties and responsibilities for the Company. In
all events, you shall be permitted to continue to serve as a member of the board
of directors of the non-profit corporation on whose board you are currently
serving.

All capitalized terms not defined herein are defined in Exhibit A attached
hereto.

1. Your annual salary shall be $500,000 paid on a bi-weekly basis. You shall be
eligible for a salary review for any increase, based on your performance, in
April 2004 and each anniversary thereafter. Your annual salary shall not be
decreased for any reason without your prior written consent. Also, you shall be
paid a $100,000 sign-on award in your first paycheck.

2. You shall participate in the Company's Performance Incentive Plan, with a
bonus target equal to 60% of your annual salary ("Target Bonus"). Please note
that the incentive payment depends upon both individual and Company performance
pursuant to individual goals and Company financial targets established annually
by the Compensation Committee of the Board of Directors of the Company. You
shall be guaranteed an award of $100,000 for our 2002 performance year, paid to
you by March 15, 2003.

3. Also, you shall be awarded a supplemental retirement benefit of a single lump
sum of $200,000. This amount shall be deposited into an account in your name in
our non-qualified Savings Plan upon the Effective Date and is secured through a
Rabbi Trust, which is administered by T. Rowe Price with the same investment
vehicles as our qualified 401(k) plan. You shall be 100% vested in this benefit
and its investment performance upon the second anniversary of the Effective
Date. This benefit shall be forfeited if, prior to the vesting date, you resign
voluntarily from the Company (other than for Disability or due to Good Reason)
or your employment is terminated for Cause. However, the benefit (including its
investment performance) shall become immediately vested upon a termination of
your employment due to death or Disability, a termination of your employment by
the Company without Cause, a resignation by you for Good Reason or a termination
of employment by the Company following a Change of Control, in all events prior
to the vesting date, provided, however, that if there is a Change of Control and
the successor company does not assume the non-qualified Savings Plan, this
supplemental retirement benefit (including its investment performance) shall
immediately vest upon the Change of Control.

4. To recognize your prior career achievements and to further align you with our
Company's shareholders, within 5 business days after the Effective Date you
shall be awarded an option to purchase 75,000 shares of the Company's Class A
Common Stock with a grant price equal to the closing stock price for said shares
on the New York Stock Exchange on the date of grant. All stock options become
exercisable in 25% increments on the first four anniversary dates of the
Effective Date, and all vested options shall remain exercisable through the
tenth anniversary date of the grant, provided that if your employment
terminates, the options shall remain exercisable for the period stated in the
applicable stock option plan or agreement. Any exercise of stock options shall
also comply with all applicable laws and the policies and procedures of the
Company, as in effect from time to time, relating to insider trading and short
swing profits. All other terms and conditions of such stock options shall be as
set forth in the Company's

Employee Stock Option Plan and the Stock Option Contract in the same form as
presently utilized for the Chief Executive Officer of the Company.

You shall be eligible to participate in further grants of options under
Alpharma's Employee Stock Option Plan, and any other equity or long-term
incentive plans of the Company (the "Plans"), each year during your employment
on at least as favorable a basis as other similarly-situated executives taking
into consideration your prior performance and ongoing recognition of your
contributions to the continued success of our Company. The award range for your
level is presently 35,000 to 50,000 shares. As we are accelerating our 2003
annual stock option awards (normally granted in the Spring) to Fall 2002, and
due to a plan limitation of 100,000 shares to any executive in the same calendar
year, we shall award you an additional 35,000 to 50,000 shares in January 2003
(which stock options shall become exercisable in 25% increments on the first
four anniversary dates of the Effective Date and shall remain exercisable
through the earlier of the tenth anniversary date of the grant or 30 days after
your termination of employment, regardless of cause or reason). All other terms
and conditions of future stock options shall be in accordance with the terms of
the Plans and the applicable stock option agreement, as in existence from time
to time (which shall be on terms as favorable to you as given to other
similarly-situated executives of the Company).

5. You shall receive an Automobile Allowance of $21,000 per year. The Company
also shall reimburse you up to $2,000 per year for maintenance expenses and
reimburse you for personal automobile insurance for one car as well as a
one-million dollar personal liability/umbrella policy (with any reimbursements
for maintenance or insurance premiums "Grossed-Up" for your tax liability).
Also, you shall receive a Financial Planning Allowance of $5,000 per year
("Grossed-Up" for your tax liability). In 2003, we will be combining all of
these allowances into one overall Executive Allowance, including tax gross-ups
for automobile maintenance, insurance and financial planning allowances.

(a) If your employment is terminated without Cause or you resign for Good
Reason, in addition to any other entitlements or benefits set forth in this
Agreement, you shall be entitled to: (a) 24 months of salary continuation
("Salary Continuation Period"), (b) 2 times your Target Bonus (which in no event
shall the Target Bonus be less than 60% of your annual salary) and
(c) continuation of executive allowances (including those provided pursuant to
paragraph 5 above) during the Salary Continuation Period, provided that in the
event you terminate your employment pursuant to clause (f) of the definition of
"Good Reason," and such termination is (i) prior to the second anniversary of
the Effective Date and (ii) there has not been a Change of Control, the "Salary
Continuation Period" defined above shall be 18 months (with the bonus equaling
1.5 times Target Bonus). If your employment is terminated in connection with a
Change of Control or within two years after the Change of Control, the "Salary
Continuation Period" defined above shall be 30 months (with the bonus equaling
2.5 times Target Bonus). All outstanding stock options shall become vested upon
a Change of Control and, unless a longer exercise period is set forth in the
applicable Plan or award agreement, shall remain exercisable until 30 days after
your termination of employment, regardless of cause or reason (other than for
death, retirement in good standing or Disability in which events the terms of
the Plan and award agreement shall prevail).
 b. Any payments under subparagraph (a) shall be contingent upon and in
    consideration of you executing the release attached hereto as Exhibit B,
    provided that the Company irrevocably agrees to execute such release upon
    your execution of the release attached hereto as Exhibit B. Neither party
    shall have an obligation to execute said release if either you or the
    Company are contesting, or have taken action to contest, your rights to
    receive payments under subparagraph (a) pursuant to the procedure contained
    in paragraph 10.
 c. The benefits contained in subparagraph (a) shall be in lieu of any benefits,
    rights or payments under the Company's Severance Plan and Change in Control
    Plan; provided that, if such Plans, as in effect upon your termination of
    employment, would provide you with any payment or benefit in excess of the
    terms of subparagraph (a) (including any payment or benefit not provided for
    in subparagraph (a)), you shall be entitled to such greater payment or
    benefit under such plans in lieu of the lesser payment or benefit contained
    in subparagraph (a) (on a payment-by-payment or benefit-by-benefit basis).
 d. During any Salary Continuation Period, you shall continue to participate in
    the Company's healthcare plans at normal employee rates and be covered under
    the Company's Basic Life Insurance and Accidental Death and Dismemberment
    Plans to the same extent as in effect immediately prior to the commencement
    of the Salary Continuation Period. At the end of the Salary Continuation
    Period, you shall be entitled to continued health benefits as provided by
    the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA").
 e. In the case of any termination of your employment with the Company, you (or
    your estate, as the case may be) shall also be entitled to any amounts
    earned which remain unpaid (including the balance of any incentive awards
    due for performance periods which have been completed) and other benefits,
    rights or entitlements, including senior-level benefits, if any, in
    accordance with any applicable Company plan, program, policy, arrangement or
    other agreement in effect and applicable to you, and the circumstances of
    your termination of employment, at the date of such termination, including,
    but not limited to, any benefits under paragraph 9 below. In addition, you
    shall be under no obligation to seek other employment or otherwise mitigate
    the obligations of the Company under this Agreement or otherwise, and there
    shall be no offset against amounts or entitlements due you under this
    Agreement or otherwise on account of (i) any claim the Company (or any
    affiliate) may have against you or (ii) any remuneration or other benefit
    earned or received by you after such termination.
 f. A voluntary resignation by you shall not be deemed to be a breach of this
    Agreement. The Company shall employ you on an at-will basis, which means
    that your continued employment hereunder shall have no specific duration and
    that, subject to the provisions of this Section 6 and Exhibit A, either
    Party may terminate your employment hereunder at any time, with or without
    Cause or with or without Good Reason.
 g. Upon a termination for Cause, a termination as a result of your death or
    "Disability," or a voluntary resignation by you (for other than Good Cause
    whereupon you shall receive the benefits contained in this paragraph 6), you
    shall not be entitled to any compensation or continuing benefits from and
    after your date of termination of employment; except under subparagraphs
    6(e) and 6(i), paragraph 7 and paragraph 12, and, in addition, with respect
    to death and Disability, paragraph 3.
 h. Except as otherwise provided in this Agreement, including paragraph 3,
    paragraph 6(i), paragraph 7 and paragraph 12 herein, upon any termination of
    your employment, your rights against the Company for payment of compensation
    and continuing benefits shall be strictly limited to the compensation and
    benefits provided in this paragraph 6 (to the extent the circumstances of
    such termination provide for compensation and benefits under the terms of
    this paragraph 6) and you hereby waive any right to any further damages,
    payments or compensation on any legal theory, whether at law or in equity,
    whatsoever except to the extent such claim for damages, payments or
    compensation relates to a claim not waived by you pursuant to the release
    attached hereto as Exhibit B.
 i. Finally, in the event any Company plan, program, policy, arrangement or
    other agreement in effect at the date of your termination (other than the
    Severance or Change in Control plans, but only to the extent such plans
    apply to a termination without Cause or a resignation by you for Good
    Reason) would provide you with a greater entitlement or benefit upon a
    Change of Control or any termination of employment, on an aggregate basis,
    than the aggregate of the entitlements and benefits provided in this
    Agreement, you shall be entitled to such greater entitlements or benefits,
    provided that in no event shall you be entitled to receive duplicate
    payments or entitlements for the same entitlement or benefit.

7. You shall be entitled to indemnification as set forth in Article Seventh of
the Company's Amended and Restated Certificate of Incorporation as in effect as
of the Effective Date and as amended from time to time; provided that any such
amendment shall not provide you with less protection than provided at such time
to the Chief Executive Officer of the Company. As an officer of the Company, you
shall also be covered under our Directors' and Officers' Liability Insurance
policies (as in effect from time to time) both for ongoing and, after
termination of employment, any past service with the Company on at least as
favorable a basis (including the period of coverage) as other directors and
senior executives of the Company . Nothing in this Agreement shall be construed
as reducing or waiving any right to indemnification, or advancement of expenses,
you would otherwise have under the Company's Amended and Restated Certificate of
Incorporation, by-laws or under applicable law. In consideration for such
indemnification you shall give the Company reasonably prompt notice of any
matter covered by such indemnification and take all other actions to cooperate
with the Company in the manner provided in the Company's Certificate of
Incorporation or any applicable policy of insurance. The Company agrees to
indemnify you and hold you harmless against any and all costs, expenses,
liabilities and losses (including without limitation, attorneys' fees,
judgments, fines, penalties and amounts paid or to be paid in settlement and any
amounts incurred by you to enforce your rights to indemnification herein)
incurred or suffered by you in connection with any action, suit or proceeding,
whether civil, criminal, administrative or investigative, which is currently
pending or which may result from facts or circumstances taking place or in
existence prior to your commencement of employment under any current
governmental or regulatory action, investigation or proceeding.

8. You shall earn vacation at a rate of 20 days per year, which is accrued on a
pay period basis. You shall also be given 12 holidays each calendar year (six of
which are designated as floating holidays).

9. You shall be entitled to participate in any Company plans, programs or
arrangements on a basis at least as favorable as other similarly-situated
executives. In all events, you shall be entitled to the Alpharma benefit package
that includes the following as may be amended or altered from time to time
provided any such amendment or alteration applies equally to all
similarly-situated executives:

 * A Defined Benefit Pension Plan fully paid by the Company in which qualified
   employees vest 100% after 5 years of employment. The Company also provides a
   Supplemental Executive Retirement Plan.

 * A Qualified and Non-Qualified Savings Plan, similar to a 401(k) plan, to
   which you can contribute the statutory maximum to the Qualified Plan and an
   unlimited percentage of pre-tax salary and incentive compensation (not
   subject to IRS limitations) to the Non-Qualified Plan. The first 6 percentage
   points of contributions shall be matched by the Company on a scale ranging
   from 40% to 100%, based on your length of service. You shall be able to
   invest all contributions in the same accounts offered to participants of the
   Company's 401(k) plan, which is administered by T. Rowe Price. Enrollment is
   subject to plan provisions.

 * A Stock Purchase Plan in which you can contribute up to 4% of salary for the
   purchase of Alpharma's stock. The Company shall match 50% of your
   contributions. The Company's match is vested at the end of each quarter.
   Enrollment is subject to plan provisions.

 * A Group Health and Medical Plan for which you pay $56.77 for family coverage,
   on a bi-weekly/payroll basis. The Company pays the remainder of the premium.
   You become eligible for this benefit upon the start of your employment.

 * Company paid Basic Life, and Accidental Death and Dismemberment Insurance
   equal to three times your base salary, up to a maximum benefit of $1,000,000
   for each plan. In 2003, you shall be able to purchase supplemental life
   insurance up to three times salary with a maximum benefit of $750,000 or
   $1,000,000, with satisfactory evidence of good health.

 * A Short-term Disability Program that pays 66% percent of your base salary for
   six months, and a long-term disability plan that provides a monthly benefit
   equal to 60% of salary up to a maximum monthly benefit of $10,000.

 * A Tuition Assistance Program, which pays for job related studies provided the
   course is passed with a grade "C" or better.

All of these benefits are subject to the provisions of the applicable plans, as
in existence from time to time. The present plans are available to you upon
request prior to your execution of this Agreement.

10. Any disputes or claims arising under or in connection with this Agreement,
your employment with the Company, or the termination thereof, shall be resolved
by binding arbitration, to be held in New York City, New York in the borough of
Manhattan in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Judgment upon the award rendered by the arbitrators may
be entered into any court having jurisdiction thereof. Each party shall bear its
own counsels' fees in arbitration, and shall share equally the costs of
arbitration. Neither party shall be entitled to punitive damages.

11. The Company represents and warrants that (i) the execution, delivery and
performance of this Agreement by the Company has been fully and validly
authorized by all necessary corporate action, (ii) the officer signing this
Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound and (iv) upon execution and delivery of this Agreement by the parties, it
shall be a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors' rights generally.

12. The Company shall reimburse you for all reasonable business-related expenses
incurred by you in the performance of your duties.

13. Any notice, request or other communication given in connection with this
Agreement shall be in writing and shall be deemed to have been given (i) when
personally delivered to the recipient or (ii) provided that a written
acknowledgement of receipt is obtained, three days after being sent by prepaid
certified or registered mail, or two days after being sent by a nationally
recognized overnight courier, to the address specified in this paragraph 13 (or
such other address as the recipient shall have specified by ten (10) days'
advance written notice given in accordance with this paragraph 13). Such
communication shall be addressed to you at your home address and to the Company
at its corporate headquarters (unless such address is changed in accordance with
this paragraph 13).

14. This Agreement, including its Exhibits, constitutes the sole agreement
between the Parties as to the subject matter hereof and supercedes all prior
agreements, understandings, discussions, negotiations, and undertakings, whether
written or oral, between the Parties with respect thereto. This Agreement may
only be modified by a written document signed by you and a duly authorized
officer of the Company. Any waiver by any person of any provision of this
Agreement shall be effective only if in writing and signed by the person against
whom enforcement of the wavier is sought. For any waiver or modification to be
effective, it must specifically refer to this Agreement and to the terms and
provisions being modified or waived. No waiver of any provision of this
Agreement shall be effective as to any other provision of this Agreement except
to the extent specifically provided in an effective written waiver. Except to
the extent that this Agreement has been made specifically subject to Company
plans, policies, arrangements or other agreements, in the event of any
inconsistency between the terms of this Agreement and the terms of any Company
plan, policy, arrangement or other agreement, the terms of this Agreement shall
control. Notwithstanding the foregoing, in all events the definitions of "Cause"
and "Good Reason" (or such similar definitions) as set forth in Exhibit A shall
control.

15. The provisions of this Agreement shall inure to the benefit of, and shall be
binding upon, each of the parties and their heirs, representatives, successors
and assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company, without your prior written consent,
except that such rights or obligations may be assigned or transferred pursuant
to the sale or transfer of all or substantially all of the Company's assets,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law. Your rights or obligations may not be assigned or
transferred by you, without the Company's prior written consent, other than your
rights to compensation and benefits, which may be transferred by will or
operation of law. You shall be entitled, to the extent permitted under
applicable law or the relevant plan or policy, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following your death by giving the Company written notice thereof. In the event
of your death or a judicial determination of your incompetence, references in
this Agreement to you shall be deemed, where appropriate, to refer to your
beneficiary, estate or other legal representative.

16. In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law and the
invalid or unenforceable provisions or portions shall be reformed so as to give
maximum legal effect to the agreements of the Parties contained herein;
provided, however, that such reformation shall be effective only if the economic
or legal substance of the transactions contemplated hereby would not thereby be
affected in any manner adverse to either party.

17. Except as specifically stated herein, nothing in this Agreement shall
prevent or limit your continuing or future participation in, or entitlements
under, any benefit, bonus, incentive or other plan or program of the Company or
any of its subsidiaries or affiliates and for which you may qualify, nor shall
anything herein limit or reduce such rights as you may have under any other
agreement with the Company or its subsidiaries or affiliates.

18. This Agreement shall be governed in all respects by the laws of the State of
New Jersey, without regard to conflicts of law principles to the extent that
such principles would require the application of the laws of another
jurisdiction. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile shall
be effective for all purposes. As long as you are employed, this Agreement
itself (as distinguished from your employment) may not be terminated by either
you or the Company without the written consent of the other party.

19. You agree, that by entering into this Agreement, you will be deemed to have
executed and agreed to be bound by the terms and conditions of the
Non-Disclosure Agreement in the form attached hereto as Exhibit C.

IN WITNESS WHEREOF, the parties have duly executed this Agreement, as of the
date first written above (the "Effective Date"). This Agreement shall be binding
on the parties as of the Effective Date.

   

ALPHARMA, INC.

         

/s/ Ingrid Wiik


Name: Ingrid Wiik
Title: President and Chief Executive Officer

 

Accepted and agreed to:

 

 

 

/s/ Michael J. Valentino

________



Michael J. Valentino

 

 

Exhibit A



Definitions



"Cause"

shall mean:



(a) you are convicted of a felony involving theft, embezzlement or moral
turpitude;

(b) you willfully provide direct and material assistance to any person or entity
which is in direct and material competition with the Company to enable such
person or entity to compete with the Company; or

(c) in carrying out your duties, you have engaged in conduct that constitutes
gross neglect or gross misconduct, resulting, in either case, in material
economic harm to the Company.

For purposes of clause (b) above, disclosing Confidential Information (as
defined in the Non-Disclosure Agreement attached hereto as Exhibit C (the
"Non-Disclosure Agreement")) to the extent permitted by the Non-Disclosure
Agreement shall not be deemed to be a basis for terminating your employment
pursuant to clause (b) above. For the purposes of clause (c) above, (i) "gross
neglect" or (ii) "gross misconduct" shall mean that you acted in bad faith and
without a reasonable belief that your actions or omissions were in, or not
opposed to, the best interests of the Company.

Anything herein to the contrary notwithstanding, your employment shall not be
terminated for "Cause" within the meaning of clauses (b) or (c) above, unless
you have been given written notice by the Board of Directors of the Company (the
"Board") of the intention to terminate you for Cause, such notice to state in
reasonable detail the particular act or acts or failure or failures to act that
constitute the basis for such termination. You shall have ten (10) calendar days
after the date that such written notice has been given to you in which to cure
such conduct. If such conduct is incurable, or if you fail to cure such conduct
within the aforesaid 10 calendar days, you shall then be entitled to a hearing
before the full Board, and, thereafter, upon a determination by unanimous vote
(and written notice to you) of the independent directors (as that term is used
in the final proposed corporate governance rules of the New York Stock Exchange)
of the Company that Cause exists, you shall be terminated for Cause.

"Change of Control"

shall mean the occurrence of any of the following events in (a)(i) - (iv) or
(b):



 

(a) (i) The acquisition by any person, entity or "group" within the meaning of
Section 13(d) (3) or 14(d) (2) of the Exchange Act (excluding, for this purpose,
the Company or its subsidiaries, or any employee benefit plan of the Company or
its subsidiaries which acquires beneficial ownership of voting securities of the
Company) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of shares of Common Stock sufficient to elect a majority
of directors;

(ii) persons who, as of the date of this Indenture, constitute the Board of
Directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;

(iii) approval by the stockholders of the Company or a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, beneficially own shares sufficient
to elect a majority of directors in the election of directors of the
reorganized, merged or consolidated company; or

(iv) a liquidation or dissolution of the Company (other than pursuant to the
United States Bankruptcy Code) or the conveyance, transfer or leasing of all or
substantially all of the assets of the Company to any person;

provided, however, that for the purposes of clauses (i) - (iv) above, the terms
"person", "entity" and "group" shall not include (x) A.L. Industrier AS
("Industrier"), (y) the stockholders of Industrier in the case of a distribution
of shares of capital stock of the Company beneficially owned by Industrier to
the shareholders of Industrier, unless a Change of Control of Industrier has
occurred or occurs concurrently with such a distribution, or in series of
related transactions of which such distribution is part, (determined without
regard to this clause (y) of this proviso) or (z) E.W. Sissener, his spouse, any
heir or descendant of Mr. Sissener or the spouse of any such heir or descendant
of the estate of Mr. Sissener (each, an "EWS Party"), or any trust or other
similar arrangement for the benefit of any EWS Party or any corporation or other
person or entity controlled by one or more EWS Party or any group of which any
EWS Party is a member. For purposes of the preceding sentence, a "liquidation"
or "dissolution" shall not be deemed to include any transfer of Company property
solely to any persons identified in clauses (x), (y) and (z) of the proviso of
such sentence.

(b) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

"Disability"

shall mean that you are receiving benefits under the Company's long-term
disability insurance plans and policies.



"Good Reason"

shall mean the occurrence of any of the following without your prior written
consent provided that you take action to terminate your employment within 90
days after you have knowledge of such occurrence:



(a) a reduction in your then current Base Salary, Target Bonus or target equity
opportunity;

(b) a material diminution in your duties, responsibilities, authorities, powers
or functions, or the assignment of duties to you that are inconsistent with your
position, so that, in the reasonable exercise of your discretion, you are unable
to carry out your duties hereunder as contemplated at the time this Agreement
was entered into (provided that any direction given to you by the Chief
Executive Officer of the Company which is in the reasonable use of her authority
as your superior, the compliance with which shall not constitute a violation of
applicable law or reasonable business ethics and which is consistent with your
duties and responsibilities under this Agreement, shall not constitute a breach
of this subparagraph);

(c) your removal as President or Chief Operating Officer (or from any other
position you assume after the Effective Date in connection with your primary
duties with the Company), or the failure to elect or reelect you to any such
positions (including any position, as defined herein, you assumed after the
Effective Date);

(d) a relocation of the Company's headquarters to a location more than 50 miles
from its current location;

(e) a change in your reporting relationship such that you no longer report
directly to the Chief Executive Officer of the Company (except to the extent you
yourself are appointed to this position);

(f) the Chief Executive Officer as of the Effective Date is no longer the Chief
Executive Officer and you are not appointed her successor;

(g) a breach by the Company of any material provision of this Agreement or of
any equity award or agreement of yours; or

 h. the failure of the Company to obtain the assumption in writing of its
    obligations under this Agreement by any successor to all or substantially
    all of its business or assets after any combination, merger, consolidation,
    sale, liquidation or similar transaction.

Anything to the contrary herein or in the Agreement notwithstanding, you shall
not have a "Good Reason" to terminate the Agreement unless you have given the
Company written notice setting forth the act or acts that constitute "Good
Reason" and the Company shall have failed to cure such conduct within 15 days of
your providing such notice. If the Company and you disagree on the existence of
"Good Reason," the arbitration provisions of the Agreement shall apply. If the
Company fails to cure such act or acts that constitute "Good Reason" the Company
shall not be able to terminate your employment for Cause after you have given
the Company written notice of the act or acts that constitute "Good Reason." If
you and the Company disagree on the existence of "Good Reason" such disagreement
shall not constitute Cause for termination but the Company may terminate you for
any other act or acts which constitute Cause; with both the existence of Cause
and Good Reason being finally determined pursuant to paragraph 10 of the
Agreement.

"Grossed Up"

shall mean the Company shall pay you, on or prior to the date you incur any
federal, state or local tax liability in respect of any reimbursement or
compensation, an additional payment (the "gross-up payment") such that after
payment by you of all federal, state and local taxes on such gross-up payment
the amount remaining will equal the applicable tax liability on such
reimbursement or compensation.



 

Exhibit B

AGREEMENT AND RELEASE

THIS AGREEMENT AND RELEASE is entered into between Alpharma, Inc. (the
"Company") and Michael J. Valentino ("Executive") as of _________, _____ (the
"Effective Date"). The Company and Executive shall be referred to individually
as a "Party" and collectively as the "Parties."

WHEREAS, the Parties entered into an employment agreement dated October 22, 2002
(the "Employment Agreement"), that remains in full force and effect as of the
date of Executive's termination of employment.

WHEREAS, Executive's employment has been terminated by the Company without Cause
or by Executive for Good Reason (as defined in the Employment Agreement) and, as
such Executive is due certain payments and entitlements pursuant to the
Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the Parties agree as follows:

1. Executive's Release.

(a) Executive acknowledges that the payments under paragraph 6(a) of the
Employment Agreement are in excess of what he would otherwise be entitled to
receive, and hereby releases, on behalf of himself and his dependents, heirs,
administrators, agents, executors, successors and assigns ("Executive
Releasees"), the Company and each of the its subsidiaries, their affiliates,
officers and directors (collectively, the "Company Releasees") from and against
any and all claims, demands, causes of action, damages, expenses and
liabilities, whether now known or unknown, which he now has or may later have
against the Company Releasees arising out of, or relating to, his employment
with the Company or any affiliate, or the termination thereof, on or prior to
the Effective Date (a "Released Claim"), including, without limitation, any and
all claims under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
Reconstruction Era Civil Rights Act, as amended, the Family and Medical Leave
Act of 1993, the Worker Adjustment and Retraining Act, the Employee Retirement
Income Security Act of 1974, as amended, the Fair Labor Standards Act, the
United States Constitution, the Constitution of the State of New Jersey and/or
any and all other local, state or federal statute, law, order, rule, regulation
or ordinance (including but not limited to labor, employment, benefit or wage
matters), and/or any and all contract or tort claims. Anything to the contrary
notwithstanding in the Employment Agreement or this Agreement and Release,
nothing herein shall release any Company Releasee from any claims or damages
based on (i) any right Executive may have to enforce this Agreement and Release
or the Employment Agreement, (ii) any right or claim that arises after the
Effective Date, (iii) any claim that cannot be waived by law, including, but not
limited to, any right to file for unemployment insurance, (iv) any right
Executive may have to benefits or entitlements under any applicable plan,
agreement, program, award, policy or arrangement of the Company, (v) Executive's
eligibility for indemnification in accordance with applicable laws or the
certificate of incorporation or by-laws of the Company or any affiliate or any
applicable insurance policy, with respect to any liability Executive incurs or
incurred as an employee or officer (or as a director, if applicable) of the
Company or any affiliate or (vi) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and the
Company are jointly liable.

(b) In signing this Agreement and Release, Executive represents that he has not
filed any Released Claim against the Company Releasees and hereby covenants not
to file any such Released Claim. Except to the extent prohibited by law,
Executive further agrees that, in the event any Released Claim is brought by a
governmental agency against the Company, this Agreement and Release shall serve
as a complete defense to such Claim.

(c) Executive confirms that he has reviewed this Agreement and Release and the
conditions relating to his termination of employment with the Company with
counsel. Executive understands that he has 10 business days after the Effective
Date to revoke his agreement to this Agreement and Release but that, if he does
not take such action within the aforesaid 10 business-day period, this Agreement
and Release shall be irrevocable, valid and binding upon him. Executive further
acknowledges that in order to receive payments under paragraph 6(a) of the
Employment Agreement (a) this Release must be executed and (b) Executive must
not have taken any action to revoke this Agreement and Release within the 10
business days after the Effective Date.

 

2. Company's Release.

(a) The Company, on behalf of itself and the other Company Releasees, hereby
release the Executive Releasees from any and all Released Claims, including,
without limitation, any and all claims arising under federal, state or local
employment law or ordinance, tort, contract or breach of fiduciary duty or
public policy, or alleged violation of any other legal obligation. Anything to
the contrary notwithstanding in the Employment Agreement or this Agreement and
Release, nothing herein shall release any Executive Releasee from any claims or
damages based on (i) any right the Company may have to enforce this Agreement
and Release or the Employment Agreement, (ii) any right or claim that arises
after the Effective Date, (iii) any right that cannot be waived by law or (iv)
any right the Company may have to obtain contribution as permitted by law in the
event of entry of judgment against the Company as a result of any act or failure
to act for which Executive and the Company are jointly liable.

(b) In signing this Agreement and Release, the Company represents that it has
not filed any Released Claim against the Executive Releasees and hereby
covenants not to file any such Released Claim. Except to the extent prohibited
by law, the Company further agrees that, in the event any Released Claim is
brought by a governmental agency against Executive, this Agreement and Release
shall serve as a complete defense to such Released Claim.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement and Release,
as of the Effective Date.

Executive

ALPHARMA, INC.

 

 

 

 

 

 

 

___________________________

________________________

Michael J. Valentino

Name:
Title:

 

 

 

Exhibit C



NON-DISCLOSURE AGREEMENT

THIS NON-DISCLOSURE AGREEMENT (the "Agreement") is made by the undersigned ("I"
or "me") with Alpharma Inc. ("Employer"), a Delaware corporation with an office
at One Executive Drive, Fort Lee, NJ 07024.

The covenants contained herein are made by me as an employee, in consideration
of the compensation to be paid to me during my employment with Employer.

In consideration of the foregoing and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, I agree as follows:

1. Definitions. The following terms when used in this Agreement with initial
capital letters shall have the respective meanings set forth below:

"Confidential Information" shall mean all information (whether or not
specifically labeled or identified as confidential), in any form or medium, that
is disclosed to, or developed or learned by me, in the performance of duties for
Employer and that relates to the business, products, services, customers,
research or development of Employer, its affiliates, or third parties with whom
Employer does business or from whom Employer receives information (provided that
in the case of information of third parties, I know, or should have known, such
information was required to be kept confidential by Employer). Confidential
Information shall not include any information that (i) has become publicly known
or known within the relevant trade or industry through no wrongful act or breach
by me of any obligation of confidentiality under this Agreement or (ii) I can
demonstrate (x) was rightfully received by me on a non-confidential basis from a
third party (provided that such third party is not known to me to be bound by a
confidentiality agreement with Employer or another party) or (y) was lawfully
known to me prior to the time it was disclosed to me by Employer or learned by
me during my employment.

2. Non-disclosure of Confidential Information.

(a) Unless I first secure the written consent of an officer of Employer, I shall
not intentionally disclose or use at any time, either during or after employment
by Employer, any Confidential Information obtained by me during the course of my
employment other than in the ordinary course of performing my services for
Employer or any affiliate. Anything herein to the contrary notwithstanding, the
provisions of this Paragraph 2(a) shall not apply (i) when disclosure is
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent jurisdiction to
order you to disclose or make accessible any information or (ii) with respect to
any litigation, arbitration or mediation involving this Agreement or any
employment agreement between me and the Employer, including, but not limited to,
the enforcement of any such agreement.

(b) I further agree that I will use my best efforts to safeguard Confidential
Information obtained by me during the course of my employment which remains in
my possession in order to protect it against unintentional disclosure or misuse
by unaffiliated third parties or espionage, loss and theft. Nothing herein shall
be construed to prevent me from using my general knowledge and skill after
termination of this Agreement, whether such knowledge or skill is acquired
before or during my employment by Employer.

3. Return of Materials. Upon the termination of my employment with Employer, or
at any time requested, I shall promptly deliver to Employer all copies of
Confidential Information in my possession and control, including written
records, manuals, lab notebooks, customer and supplier lists and all other
materials containing any Confidential Information. If Employer requests, I shall
provide written confirmation that I have returned all such materials. Anything
herein to the contrary notwithstanding, I shall be entitled to retain (i) papers
and other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars, rolodexes, personal
files and phone books, (ii) information showing my compensation or relating to
reimbursement of expenses, (iii) information that I reasonably believe may be
needed for tax purposes, (iv) minutes of any committees on which I served at the
request of the Company and (v) copies of plans, programs and agreements relating
to my employment, or termination thereof, with the Company.

4. Non-Compliance. I acknowledge that my failure to comply with any of the terms
of Sections 2 and 3 of this Agreement may irreparably harm the business of
Employer, and that Employer may not have an adequate remedy at law in the event
of such non-compliance. Therefore, I acknowledge and agree that Employer shall
be entitled to seek a court order in any court of competent jurisdiction, upon
the showing of adequate proof, against acts of non-compliance by me of this
Agreement, without the posting of bond or other security, in addition to
whatever other remedies it may have.

5. Severability and Modification. If any provision of this Agreement shall be
held or declared to be illegal, invalid or unenforceable, such illegal, invalid
or unenforceable provision shall not affect any other provision of this
Agreement, and the remainder of this Agreement shall continue in full force and
effect as though such provision had not been contained in this Agreement. If the
scope of any provision in this Agreement is found to be too broad to permit
enforcement of such provision to its full extent, I consent to judicial
modification of such provision and enforcement to the maximum extent permitted
by law, provided that such modification shall be effective only if the legal
substance of this Agreement as contemplated by the parties would not thereby be
affected in any manner adverse to either party.

6. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersede any previous
understandings or agreements, whether written or oral, regarding such subject
matter.

7. Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the domestic laws of the State of New Jersey,
without giving effect to any choice of law or conflict of law provision or rule
that would cause the application of the laws of any jurisdiction other than the
State of New Jersey.



8. UNDERSTAND AGREEMENT. I REPRESENT AND WARRANT THAT (a) I HAVE READ AND
UNDERSTOOD EACH AND EVERY PROVISION OF THIS AGREEMENT; (b) I HAVE HAD THE
OPPORTUNITY TO OBTAIN ADVICE FROM LEGAL COUNSEL OF MY CHOICE IN ORDER TO
INTERPRET ANY AND ALL PROVISIONS OF THIS AGREEMENT; (c) I HAVE HAD THE
OPPORTUNITY TO ASK EMPLOYER QUESTIONS ABOUT THIS AGREEMENT AND ANY OF SUCH
QUESTIONS I HAVE ASKED HAVE BEEN ANSWERED TO MY SATISFACTION AND (d) I HAVE BEEN
GIVEN A COPY OF THIS AGREEMENT.

IN WITNESS WHEREOF,

I acknowledge that this Agreement itself is neither a contract of employment nor
a guarantee of continued employment and, intending to be legally bound hereby, I
have executed this Agreement this _26____ day of _October__, 2002.



 

 

 

[Signed]__/s/ Michael J. Valentino______________

Michael J. Valentino